Name: Commission Delegated Regulation (EU) No 1255/2014 of 17 July 2014 supplementing Regulation (EU) No 223/2014 of the European Parliament and of the Council on the Fund for European Aid to the Most Deprived by laying down the content of the annual and final implementation reports, including the list of common indicators
 Type: Delegated Regulation
 Subject Matter: social protection;  technology and technical regulations;  EU finance;  documentation;  economic analysis;  European construction
 Date Published: nan

 25.11.2014 EN Official Journal of the European Union L 337/46 COMMISSION DELEGATED REGULATION (EU) No 1255/2014 of 17 July 2014 supplementing Regulation (EU) No 223/2014 of the European Parliament and of the Council on the Fund for European Aid to the Most Deprived by laying down the content of the annual and final implementation reports, including the list of common indicators THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 223/2014 of the European Parliament and of the Council of 11 March 2014 on the Fund for European Aid to the Most Deprived (1) and in particular Article 13(6) thereof, Whereas: (1) Regulation (EU) No 223/2014 requires the Commission to adopt delegated acts supplementing non-essential elements with regard to the Fund for European Aid to the Most Deprived (FEAD) (2) Regulation (EU) No 223/2014 requires the Member States to submit to the Commission annual and final reports containing information regarding the implementation of operational programmes (OPs), including the data relating to the common and, where applicable, specific programme indicators. (3) In order to ensure an appropriate monitoring of the implementation of the OPs and their contribution to the FEAD specific objectives, provisions should be established regarding the content of the annual and final implementation reports, as well as the list of common indicators which need to be reported. (4) The requirements set out in this Regulation should be limited to the necessary taking into account of the provisions set out under the Regulation (EU) No 223/2014, as well as applicable Union law concerning the protection of individuals with regard to the processing of personal data and on the free movement of such data, in particular Directive 95/46/EC of the European Parliament and of the Council (2). (5) To take account of the different nature of operations supported by OP I and OP II and in accordance with the different provisions that apply to each OP as set out in the Regulation (EU) No 223/2014, different requirements should apply with regard to the content of the annual and final implementation reports, as well as to the list of common indicators which should be reported for each OP. To take account of the specific need to protect the dignity of the individuals supported by the FEAD and with a view to reducing the administrative burden for beneficiaries to the minimum necessary in accordance with the requirements set out in the Regulation (EU) No 223/2014, the values of certain indicators shall be determined based on the informed estimation of the partner organisations rather than information provided by end-recipients. In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down the provisions supplementing Regulation (EU) No 223/2014 with regard to the content of the annual and final implementation reports, including the list of common indicators. Article 2 Content of the annual and final implementation reports and list of indicators (Article 13(6) of Regulation (EU) No 223/2014) 1. The annual and final implementation reports shall set out the following elements: (a) information on implementation of the programme by reference to the common indicators for the partially or fully completed operations; (b) information on and assessment of the actions which take into account the principles set out in Articles 5(6), 5(11) and, where appropriate, Article 5(13) of Regulation (EU) No 223/2014. In addition to the information referred to in the first subparagraph, the annual and final implementation reports on OP II shall provide information on the data regarding to the programme specific indicators and quantified target values, and on the changes in the result indicators, as well as information on and assessessment of the progress towards achieving the specific objectives of the operational programme. 2. The indicators referred to in point (a) of paragraph 1 are listed in the Annex. 3. In addition to the information referred to in paragraph 1, the final implementation report and, in 2017 and 2022, the annual implementation report shall set out information on and assessment of the contribution to achieving the specific and global objectives of the FEAD, specified in Article 3 of Regulation (EU) No 223/2014. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 72, 12.3.2014, p. 1. (2) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). ANNEX COMMON INDICATORS FOR OP I AND OP II Input indicators (1) Total amount of eligible public expenditure approved in the documents setting out the conditions for support of operations. (2) Total amount of eligible public expenditure incurred by beneficiaries and paid in implementing operations. Thereof, where relevant: (a) total amount of eligible public expenditure incurred by beneficiaries and paid in implementing operations relating to provision of food support; (b) total amount of eligible public expenditure incurred by beneficiaries and paid in implementing operations relating to provision of basic material assistance. (3) Total amount of eligible public expenditure declared to the Commission. These data shall be expressed in euro. COMMON INDICATORS FOR OP I Output indicators on food support distributed (1) (4) Quantity of fruits and vegetables. (5) Quantity of meat, eggs, fish, seafood. (6) Quantity of flour, bread, potatoes, rice and other starchy products. (7) Quantity of sugar. (8) Quantity of milk products. (9) Quantity of fats, oil. (10) Quantity of convenience food, other foodstuff (not falling under the aforementioned categories). (11) Total quantity of food support distributed. Thereof: (a) share of food for which only transport, distribution and storage were paid for by the OP (in %); (b) proportion of FEAD co-financed food products in the total volume of food distributed by the partner organisations (in %) (2). (12) Total number of meals distributed partly or totally financed by the OP (3). (13) Total number of food packages distributed partly or totally financed by the OP (4). Result indicators on food support distributed (5) (14) Total number of persons receiving food support. Thereof: (a) number of children aged 15 years or below; (b) number of persons aged 65 years or above; (c) number of women; (d) number of migrants, participants with a foreign background, minorities (including marginalised communities such as the Roma); (e) number of persons with disabilities; (f) number of homeless. Output indicators on basic material assistance distributed (15) Total monetary value of goods distributed. Thereof: (a) total monetary value of goods for children; (b) total monetary value of goods for the homeless; (c) total monetary value of goods for other target groups. (16) List of most relevant categories of goods distributed to children (6): (a) layette; (b) school bags; (c) stationery, exercise books, pens, painting equipment and other equipment required in school (non-clothes); (d) sports equipment (sport shoes, leotard, swimsuit, etc.); (e) clothes (winter coat, footwear, school uniform, etc.); (f) other category  to be specified (17) List of most relevant categories of goods distributed to the homeless (6): (a) sleeping bags/blankets; (b) kitchen equipment (pots, pans, cutlery, etc.); (c) clothes (winter coat, footwear, etc.); (d) household linen (towels, bedclothes); (e) hygiene articles (first aid kit, soap, toothbrush, disposable razor, etc.); (f) other category to be specified. (18) List of most relevant categories of goods distributed to other target groups (6): (a) categories to be specified. Result indicators on basic material assistance distributed (5) (19) Total number of persons receiving basic material assistance. Thereof: (a) number of children aged 15 years or below; (b) number of persons aged 65 years or above; (c) number of women; (d) number of migrants, participants with a foreign background, minorities including marginalised communities such as the Roma; (e) number of persons with disabilities; (f) number of homeless. COMMON INDICATORS FOR OP II Output indicators on social inclusion assistance (20) Total number of persons receiving social inclusion assistance. Thereof: (a) number of children aged 15 years or below; (b) number of persons aged 65 years or above; (c) number of women; (d) number of migrants, participants with a foreign background, minorities (including marginalised communities such as the Roma); (e) number of persons with disabilities; (f) number of homeless. These data for OP II are personal data according to Article 7 of Directive 95/46/EC. Their processing is necessary for compliance with the legal obligation to which the controller is subject (Article 7(c) of Directive 95/46/EC). For the definition of controller, see Article 2 of Directive 95/46/EC. (1) The indicators (4) to (11) include any form of these products, e.g. fresh, canned and frozen foodstuff and should be expressed in tons. (2) Values for this indicator shall be established by an informed estimation of the partner organisations. (3) The definition of what is to be understood as a meal can be provided at the level of the partner organisation/operation/managing authority. Values for this indicator shall be established by an assessment by the partner organisations. (4) The definition of what is to be understood as a food package can be provided at the level of the partner organisation/operation/managing authority. Packages do not need to be standardised in size or content. Values for this indicator shall be established by an assessment by the partner organisations. (5) Values for these indicators shall be determined based on the informed estimation of the partner organisations. It is neither expected nor required that they are based on information provided by end-recipients. (6) The list shall include all relevant categories covering at least 75 % of the goods distributed.